Name: 2000/504/EC: Commission Decision of 25 July 2000 establishing transitional measures with regard to testing for bovine tuberculosis within the framework of Council Directive 64/432/EEC (notified under document number C(2000) 2259) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural activity;  health
 Date Published: 2000-08-09

 Avis juridique important|32000D05042000/504/EC: Commission Decision of 25 July 2000 establishing transitional measures with regard to testing for bovine tuberculosis within the framework of Council Directive 64/432/EEC (notified under document number C(2000) 2259) (Text with EEA relevance) Official Journal L 201 , 09/08/2000 P. 0006 - 0007Commission Decisionof 25 July 2000establishing transitional measures with regard to testing for bovine tuberculosis within the framework of Council Directive 64/432/EEC(notified under document number C(2000) 2259)(Text with EEA relevance)(2000/504/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 2000/20/EC(2), and in particular Article 16(3) thereof,Whereas:(1) In accordance with Article 6(2)(a) of Directive 64/432/EEC, bovine animals intended for intra-Community trade must come from a holding officially free of bovine tuberculosis and in addition in the case of animals more than six weeks old, be tested with negative reaction within 30 days of dispatch by use of an intradermal tuberculin test carried out in accordance with the provisions in Annex B point 32(d).(2) The test referred to above is not required where the animals originate in a Member State or part of a Member State recognised as officially tuberculosis free or in a Member State or part of a Member State with an approved surveillance network.(3) Certain Member States are not officially free from bovine tuberculosis and have not yet accomplished the installation of a surveillance network. However, pursuant to Council Directive 71/285/EEC(3) they had established a system of tuberculin testing carried out by authorised veterinary surgeons outside the herd of origin both at approved dealers premises and assembly centres, during the 30 days prior to dispatch to other Member States.(4) Since 1 July 1999, the practice to carry out the tuberculin testing for certification purposes outside the herd of origin is no longer in line with Directive 64/432/EEC. It appears appropriate to allow under certain conditions until the surveillance network is approved in accordance with Article 17 and in any case for a transitional period of not more than two years, the tuberculin testing to be carried out during the 30 days prior to dispatch outside the herd of origin.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Derogating from the provisions of Article 6(2)(a), first paragraph of Directive 64/432/EEC, Member States listed in the Annex may authorise the intradermal tuberculin test required for certification of bovine animals for intra-Community trade to be carried out outside the herd of origin.2. Member States using the derogation provided for in paragraph 1 shall ensure that bovine animals older than six weeks of age are only certified for intra-Community trade, if they fulfil the following conditions:- they come from herds officially free from bovine tuberculosis, and- they have reacted with a negative result as defined in Annex B point 32(d) of Directive 64/432/EEC to an intradermal tuberculin test, carried out during the 30 days period prior to certification.Article 2Member States using the procedures for tuberculin testing referred to in Article 1 shall ensure, that bovine animals for intra-Community trade so tested are accompanied by an animal health certificate as laid down in Annex F Model 1 of Directive 64/432/EEC amended as follows:1. In the second indent of paragraph 3 in Section A the words "Article 6(2)" are replaced by the words "Article 6(2)(b) and (c)".2. In the table under the second indent of paragraph 3 in Section A the row relating to the tuberculin test and the word "testing" in the header of the fourth column are deleted.3. In Section C a new paragraph is added in arithmetic order as follows:"6. The animal had been tested for bovine tuberculosis with negative result during 30 days prior to certification in accordance with Commission Decision 2000/504/EC as follows:>TABLE>"Article 3The Decision shall apply until 1 May 2002 at latest.Article 4This Decision is addressed to the Member States.Done at Brussels, 25 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 163, 4.7.2000, p. 35.(3) OJ L 179, 9.8.1971, p. 1.ANNEXMember States applying the measures provided for in Article 1 of this Decision:- France- Ireland